DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Amendment
Applicant’s amendment of 02/23/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Benitez et al. (US 2010/0126556 A1) (cited in IDS dated 11/13/2019) is the closest prior art.  
Benitez teaches a photovoltaic module (photovoltaic system as shown in figure 1) (see also paragraph [0012] that discloses a photovoltaic system that can produce a high annual electrical energy) comprising: a plurality of lenses (plurality of Fresnel lenses 11 that are H (represented by an incoming pencil of rays) 15 and concentrate the DNI on CPV photovoltaic cells 12); a silicon cell (1-sun solar cell or 1-sun silicon cell) configured to receive diffuse light (diffuse and/or albedo radiation is directed towards essentially 1-sun solar cells, which is a silicon cell, for the diffuse radiation) (see paragraphs [0043] and [0048]); and a plurality of multi-junction cells coupled to the silicon cell (paragraphs [0043], [0049]) (DNI radiation is concentrated on high efficiency solar cells, which may be III-V triple junction or other tandem solar cells...a row of NH cells and the 1-sun solar cells can be also connected in series in a row of NL cells), wherein each of the plurality of multi-junction cells is configured to receive concentrated light (para [0043], DNI radiation is concentrated on high efficiency solar cells, which may be III-V triple junction solar cells). 
However, Benitez does not explicitly disclose that the photovoltaic module comprises an array substrate that is at least partially transparent to allow light to pass therethrough; the lenses embedded within the array substrate; a plurality of light pipes, wherein each light pipe in the plurality of light pipes is coupled to a corresponding lens in the plurality of lenses; diffuse light passing through the array substrate between the lenses and received by the silicon cell, and receiving the concentrated light from a corresponding light pipe in the plurality of light pipes.
Chen et al. (US 2009/0032102 A1) (cited in IDS dated 11/13/2019) is another closest prior art that discloses a light collection system for a photovoltaic or solar system comprising: an array substrate (26) (para [0038], illustrated in Figure 4C); a plurality of lenses (Fresnel lens units 21) on the array substrate (26). Chen further discloses that beneath them would be a corresponding number of light-processing units 23 that are aligned to receive light L from an opposing Fresnel lens unit 21) (see figure 4C), a plurality of light pipes, wherein each light pipe in the plurality of light pipes is coupled to a corresponding lens in the plurality of lenses 
However, Chen does not disclose the substrate is at least partially transparent to allow light to pass therethrough, and also does not disclose that solar cell receives diffused light passing through the array substrate between the lenses and a plurality of multi-junction cells being coupled to a silicon cell. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721